This is an appeal from a final decree validating road and bridge bonds.
The petition was filed under authority of c. 15772, Acts of 1931. The bonds sought to be refunded were issued in 1935 to refund bonds outstanding prior to November 6, 1934. Said bonds are callable. The proposed bonds to be now issued are non-callable and bear a lower rate of interest making a substantial saving in interest over a period of years.
Intervenor, a taxpayer and bond holder, claims that petitioner cancelled the call on the outstanding bonds prior to the entry of final decree, hence the bonds were no longer subject to call and that if the proposed bonds are issued the district will be burdened with a new debt without a vote of the people as required by law.
We find no merit in this contention. The option to call the bonds contains no limitation as to how many times they may be called. The purpose of the proposed issue is to refund the present outstanding bonds. The petitioner might in their discretion elect to call the outstanding bonds prior or subsequent to the validation proceedings. We have examined the record and final decree and find the same not inconsistent with the law; therefore the decree is affirmed.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 598